Evans, P. J.
Charles Scott was convicted of the murder of
Henry Harris, and sentenced to be hung. In his motion for new trial he complained that the court erred in failing to charge the law of voluntary manslaughter, and that the evidence was insufficient to support the verdict. The motion was overruled. The evidence discloses that the defendant entered a house whore the deceased was sitting in a chair, reproached the deceased for slapping his little brother-in-law, and stated he was going to kill him, and simultaneously shot him with a pistol, inflicting a mortal wound. The evidence did not. authorize an instruction on the law of voluntary manslaughter, and ivas amply sufficient to support the verdict.

Judgment affirmed.


Beck, J., absent. The other Justices concur.